Citation Nr: 1539091	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  09-16 975	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for residuals of a right knee fracture.

3.  Entitlement to an evaluation in excess of 10 percent for a gunshot wound to the abdominal wall.

4.  Entitlement to an evaluation in excess of 10 percent for a gunshot wound to the right hand.

5.  Entitlement to a total disability evaluation based on individual unemployability (TDIU), prior to December 2010.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from May 1961 to May 1965.  

After an apparent period of reserve service, the Veteran was inducted into a second period of active service, in the Army, from August 1967 to July 1971.  During his second period of active service, the Veteran served in Vietnam.  Among other awards and decorations, the Veteran earned a Combat Infantryman Badge and a Purple Heart.  The Veteran thereafter had periods of verified and unverified reserve service, including a verified period of reserve service in 1986 which is recognized as active service for VA purposes, because the Veteran sustained an injury for which service connection has been granted.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from numerous rating decisions of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The procedural history of this appeal is complex.  During the lengthy (more than 9 years) pendency of the claims which constitute this appeal, numerous claims not included in this appeal were adjudicated or readjudicated, delaying the .  The Veteran's combined evaluation for compensation has risen from 50 percent, effective July 20, 2005, to 100 percent, effective December 21, 2010, as a result of the additional claims.  

The Veteran's claims files consist of five voluminous physical claims files ( a stack of more than one foot in height) and slightly more than 100 electronic entries on the Virtual VA and eFolder folders of the Veterans Benefits Management system (VBMS).  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 1961 to 1965 and from 1967 to 1971, and had many years of reserve service as well.  

2.  On June 9, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he did not desire appellate review before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, in a letter dated in May 2015, received by the Board in June 2015, stated, "I am now rated as 100% permanently disabled and would not consider the board (sic) reviewing my file again."  The Veteran has expressed his personal decision to withdrawn this appeal in its entirety.  

The Board acknowledges that the Veteran stated that he was not sure which issues were on appeal.  Nevertheless, it appears that the Veteran made a reasoned decision that, having been granted a total schedular (100%) rating, he did not wish to pursue additional favorable outcomes which might not result in a monetary benefit.  

The Veteran's representative, in argument submitted in July 2015, contends that the Veteran's statement that he does not desire appellate review should be disregarded, since the Veteran did not identify each appellate issue he wished to withdraw.  The Board acknowledges the sincerity of the representative's argument that, given the complexity of the evidence and the claims, the Veteran may be entitled to additional favorable determinations.  However, the July 2015 communication from the Veteran's representative asking that appellate review should proceed, in spite of the Veteran's communication to the contrary, noted that the representative had been unable to contact the Veteran to verify that the Veteran wished to continue the appeals process.  

Under the circumstances, the Board finds that the Veteran has provided a valid statement, in writing, that no further appellate review is desired, and, hence, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.


		
	                                             JOHN J. CROWLEY 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


